Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to the interview of 4/29/2021 and the communication authorizing the Examiner’s Amendment on 6/1/2021. 
The following is the status of claims: 
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19-20 have been amended;
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 have been cancelled.
Thus, claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19-20 are currently pending for examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with William C. Passodelis on 6/1/2021.
The application has been amended as follows: 

In the Claims:

1. 	(Currently Amended) A method for managing source identifiers of transaction records, comprising:
transaction records, each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;
sorting, with the at least one processor, the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;
generating, with the at least one processor, a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;
receiving, with the at least one processor, update data associated with an update to the plurality of transaction records, the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;
sorting, with the at least one processor, at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing , wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and
determining, with the at least one processor, to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second cluster.

2.	(Canceled)

3.	(Currently Amended) The method of claim 1, further comprising generating, with the at least one processer, a second source identifier for the second new cluster of the second plurality of clusters.

4.	(Canceled) 

5.	(Currently Amended) The method of claim [[4]] 1, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, [[or]] an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters, [[and]]
new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.

6.	(Canceled)

7.	(Currently Amended) The method of claim [[6]] 1, wherein determining existing cluster of the first plurality of clusters to new cluster of the second plurality of clusters 
if [[a]] the number of transacting records of the existing cluster of the first plurality of clusters is 0, the number of non-transacting records of the first new cluster of the second plurality of clusters is greater than 0, the number of transacting records of the first new new cluster of the second plurality of clusters is 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters.

8.	(Canceled)

9.	(Currently Amended) A system for managing source identifiers of transaction records, comprising:
at least one processor; and
at least one non-transitory computer-readable medium comprising instructions to direct the at least one processor to:
receive a plurality of transaction records, each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;
sort the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;
generate a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;
receive update data associated with an update to the plurality of transaction records, the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;
sort at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing , wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and
determine to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second cluster.

10.	(Canceled)

11.	(Currently Amended) The system of claim 9, wherein the instructions further direct the at least one processor to generate a second source identifier for the second new cluster of the second plurality of clusters.

12.	(Canceled)

13.	(Currently Amended) The system of claim [[12]] 9, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, [[or]] an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters, [[and]]
new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.

14.	(Canceled)

15.	(Currently Amended) The system of claim [[14]] 9, wherein determining existing cluster of the first plurality of clusters to new cluster of the second plurality of clusters 
if [[a]] the number of transacting records of the existing cluster of the first plurality of clusters is 0, the number of non-transacting records of the first new cluster of the second plurality of clusters is greater than 0, the number of transacting records of the first new cluster of the second plurality of clusters is 0, and the number of non-transacting records of the second new cluster of the second plurality of clusters is 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters.

16.	(Canceled)

17.	(Currently Amended) A computer program product for managing source identifiers of transaction records, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive a plurality of transaction records, each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;
sort the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;
generate a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;
transaction records, the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;
sort at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing , wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and
determine to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second cluster.

18.	(Canceled)

19.	(Currently Amended) The computer program product of claim 17, wherein the instructions further direct the at least one processor to generate a second source identifier for the second new cluster of the second plurality of clusters.

20.	(Currently Amended) The computer program product of claim 17, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters, a total number of records in the second new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters. 







REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 17, the claimed features in independent claim 1 (and substantially similar independent claim 9 and claim 17):

“receiving, with at least one processor, a plurality of transaction records, each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;

sorting, with the at least one processor, the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;

generating, with the at least one processor, a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;
receiving, with the at least one processor, update data associated with an update to the plurality of transaction records, the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;

sorting, with the at least one processor, at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing cluster of the first plurality of clusters, wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and

determining, with the at least one processor, to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of 

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Maag et al., US Patent 9,230,280, teaches improved techniques for generating a collection of clusters of related data from a seed to assist in detection of financial malfeasance where seeds may be generated based on seed generation strategies or rules and clusters may be generated by, for example, retrieving a seed, adding the seed to a first cluster, retrieving a clustering strategy or rules, and adding related data ( such as trades, emails or chat messages) and/or data entities to the cluster based on the clustering strategy where various cluster scores
may be generated based on attributes of data in a given cluster, and the clusters may be displayed and ranked based on their scores where various embodiments may enable an analyst to review clusters of trades, emails and/or chat messages that are the most likely to reveal financial malfeasance;


and Visbal et al., US Patent No.: 9,367,872, which teaches improved techniques for a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an 
interface so as to enable an analyst to quickly navigate among information associated with various groups of data clusters and efficiently evaluate those data clusters in the context of, for example, a fraud investigation;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 7/19/2019, with particular attention to paragraphs 0033-0035; and the examiner also found figures 4a and 4b helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        6/4/2021